DETAILED ACTION
This action is response to application number 16/109,241, amendment and arguments, dated on 03/08/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 pending.
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
Applicant in page remarks argues “cited portions of Harada describes “monitoring the measurement window” of the SCell to measure DRS transmitted in the SCell. Hence, the “measurement window” is of the SCell. That is, the cited portions of Harada do not describe “measurement window” of the PCell but rather teaches “measurement window” of the SCell to measure DRS transmitted in the SCell. Thus, Harada does not teach “monitoring, via a second radio, for a second DRS associated with the second cell based at least in part on the DRS measurement timing window for the first cell and the DRS timing offset for the second cell,” as recited in claim 1”.
In response to applicant's argument in regards to the DRS measurement timing window for the first cell, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references 
Harada in ¶40 discloses the second cell (unlicensed carriers) monitoring the second DRS associated with the second cell based at least in part on the first cell (licensed carriers), PCell timing. The timing of the PCell is established through the synchronization signals (PSS/SSS/CRS) constituting the PCell DRS measurement timing window according to the LTE Rel-12, “Now, since LBT is mandatory in LAA secondary cells (unlicensed carriers), DRS transmission also needs to follow the results of LBT (LBT-idle/busy). As shown in FIG. 3A, when, in a secondary cell, DRSs are transmitted periodically, a DRS is transmitted if a channel is in idle status, and a DRS is dropped if a channel is in busy status. When DRSs are periodic (periodic DRSs), DMTC (DRS Measurement Timing Configuration) to indicate the periodic DRS measurement timings is reported from the network (radio base station) end to a user terminal through higher layer signaling (RRC signaling). In the DMTC, at least the DRS cycle and a DRS measurement timing offset that is based on the timing of the PCell are included”.
Harada in ¶38-¶39 in regard to Fig. 2 discloses “The DRS can be constituted by a combination of synchronization signals (PSS (Primary Synchronization Signal)/SSS (Secondary Synchronization Signal)) and the CRS (Cell-specific Reference Signal) of existing systems (for example, LTE Rel-11), a combination of synchronization signals (PSS/SSS), the CRS and the CSI-RS (Channel State Information Reference Signal) of existing systems, and so on. For example, the DRS shown in FIG. 2 includes a PSS/SSS/CRS in the first subframe, a CRS/CSI-RS in ”. 
Furthermore, Noh in ¶74-¶79 in regard to LTE Rel-12 and the DRS licensed band DRS measurement timing window discloses “Hereinafter, DRS transmission in a licensed band will be described with reference to FIGS. 8 to 11. FIG. 8 illustrates DRS transmission, and FIGS. 9 to 11 illustrate a structure of a reference signal used in DRS. For convenience, DRS in the licensed band is referred to as Rel-12 DRS. DRS supports small cell on/off, and a SCell that is not active for any user equipment may be turned off except for DRS periodic transmission. Also, based on the 
	Harada  ¶40 discloses the secondary cell (unlicensed carriers) DMTC is based on at least in part on the timing of the primary cell (licensed carriers).  The primary cell (licensed carriers) timing is acquired through a combination of synchronization signals (PSS/SSS/CRS), constituting the primary cell (licensed carriers) DRS measurement timing window as described by Harada and Noh and in accordance with the LTE Rel-11 and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2018/0020479 A1) in view of Noh et. al. (US 2018/0249497 A1).

Claim 1, Harada discloses a method for wireless communication (Fig. 9) at the user equipment (UE) (UE; Fig. 12), comprising:
receiving, via a first radio (UE first radio; Fig. 12, el. 201), a configuration for a discovery reference signal (DRS) measurement timing window for a first cell (macro cell; Fig. 9, el. C1; “The user terminals 20 can connect with both the radio base station 11 and the radio base stations 12. The user terminals 20 may use the macro cell C1 and the small cells C2, which use different frequencies, at the same time, by means of CA or DC. For example, it is possible to transmit assist information (for example, the DL signal configuration) related to a radio base station 12 (which is, for example, an LTE-U base station) that uses an unlicensed carrier, from the radio base station 11 using a licensed carrier to the user terminals 20. Also, a structure may be employed here in which, when CA is used between a licensed carrier and an unlicensed carrier, one radio base station (for example, the radio base station 11) controls the scheduling of the licensed carrier and the unlicensed carrier”; ¶80) associated with a first frequency band (a first frequency band/licensed bands; ¶3) (licensed band DSR transmission constituting of the PSS, SSS, CRS on the primary cell (Pcell) synchronization signal; ¶39; ¶40; receiving configuration for a discovery reference signal (DRS) measurement timing window, DMTC (DRS Measurement Timing Configuration); “Meanwhile, ¶42; Figs. 6A. 7A, 8A);
identifying a DRS timing offset for a second cell (small cells, micro cells; Fig. 9, el. C2) associated with a second frequency band (a second frequency band/unlicensed bands; ¶4), the second frequency band comprising higher frequencies than the first frequency band (the second frequency band comprising higher frequencies than the first frequency band; “Between the user terminals 20 and the radio base station 11, communication is carried out using a carrier of a relatively low frequency band (for example, 2 GHz) and a narrow bandwidth (referred to as, for example, an "existing carrier," a "legacy carrier" and so on). Meanwhile, between the user terminals 20 and the radio base stations 12, a carrier of a relatively high frequency band (for example, 3.5 GHz, 5 GHz and so on) and a wide bandwidth may be used, or the same carrier as that used in the radio base station 11 may be used. Note that the frequency bands for use in each ) (identifying a DRS timing offset for a second cell (small cells) on unlicensed band with higher frequencies than licensed band of macro cell lower frequencies; “Meanwhile, it is worth considering that DRSs are also transmitted aperiodically in a secondary cell, as shown in FIG. 3B. In this case, a DRS is transmitted only when there is a channel that is in idle status, so that no DRS is dropped. When DRSs are aperiodic (aperiodic/opportunistic DRSs), modified DMTC may be used, and a measurement window that is longer than the actual period DRSs are transmitted is configured in a user terminal with modified DMTC. In modified DMTC, for example, at least the cycle of the measurement window and an measurement window configuration timing offset that is based on the timing of the PCell may be included”; ¶42; Figs. 6A. 7A, 8A); and
monitoring, via a second radio (UE second radio; Fig. 12, el. 201), for a second DRS associated with the second cell (small cells, micro cells; Fig. 9, el. C2) based at least in part on the DRS measurement timing window for the first cell (macro cell; Fig. 9, el. C1) and the DRS timing offset for the second cell (¶41; “Aperiodic DRSs are transmitted somewhere in the above measurement window, so that the user terminal measures the DRSs that are transmitted aperiodically in the secondary cell, by monitoring the measurement window. In this case, the actual ¶43).
Harada does not explicitly disclose UE receiving a configuration for a discovery reference signal (DRS) measurement timing window for macro cell. However Harada in ¶39 regarding transmission of DRS measurement timing window constituting Pcell PSS/SSS/CRS synchronization signal (LTE Rel-12 DRS, macro cell licensed band), discloses “For example, the PSS and the SSS included in the DRS are used in an early stage of cell search. To be more specific, the PSS is used to establish symbol timing synchronization and to detect the cell's local identifier. Also, the SSS is used to establish radio frame synchronization and to detect the cell's group identifier. Also, from the PSS and the SSS, it becomes possible to acquire the physical cell ID (PCID: Physical Cell Identifier) of the cell. Note that when DRS-based measurements are configured in a user terminal, it is possible to assume that the DRS measurement period is configured at the same time, and that the PSS/SSS/CRS are included in the DRS measurement period. Also, it is equally possible to assume that each cell's DRS includes the PSS/SSS, one symbol each, in the DRS measurement period. Furthermore, it is also possible to 
Furthermore Harada in ¶40 regarding DRS time window of secondary cells in offset to primary cell/macro cell DRS time window (LTE Rel-12 DRS, macro cell licensed band) discloses “Now, since LBT is mandatory in LAA secondary cells (unlicensed carriers), DRS transmission also needs to follow the results of LBT (LBT-idle/busy). As shown in FIG. 3A, when, in a secondary cell, DRSs are transmitted periodically, a DRS is transmitted if a channel is in idle status, and a DRS is dropped if a channel is in busy status. When DRSs are periodic (periodic DRSs), DMTC (DRS Measurement Timing Configuration) to indicate the periodic DRS measurement timings is reported from the network (radio base station) end to a user terminal through higher layer signaling (RRC signaling). In the DMTC, at least the DRS cycle and a DRS measurement timing offset that is based on the timing of the PCell are included”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to receiving by a UE, a configuration for a discovery reference signal (DRS) measurement timing window for macro cell (licensed band) as taught by Harada in order to determine the timing to measure a DRS (Discovery Reference Signal) that is transmitted in the unlicensed carrier and to optimize the RRM measurements (abstract). 
Furthermore, Noh in ¶74-¶79 in regard to LTE Rel-12 DRS licensed band, macro cell, discloses “Hereinafter, DRS transmission in a licensed band will be described with reference to FIGS. 8 to 11. FIG. 8 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to receiving by a UE, a configuration for a discovery reference signal (DRS) measurement timing window for macro cell (licensed band) as taught by Noh and Harada in order to determine the timing to measure a DRS (Discovery Reference Signal) that is transmitted in 

Claims 2, 20, 26, 29, Harada and Noh discloses receiving, via the first radio, a first DRS associated with the first cell (Harada; macro cell; Fig. 9, el. C1) within the DRS measurement timing window, wherein the DRS timing offset for the second DRS associated with the second cell (Harada; small cells, micro cells; Fig. 9, el. C2) is referenced to the first DRS (Harada; ¶40; “Meanwhile, it is worth considering that DRSs are also transmitted aperiodically in a secondary cell, as shown in FIG. 3B. In this case, a DRS is transmitted only when there is a channel that is in idle status, so that no DRS is dropped. When DRSs are aperiodic (aperiodic/opportunistic DRSs), modified DMTC may be used, and a measurement window that is longer than the actual period DRSs are transmitted is configured in a user terminal with modified DMTC. In modified DMTC, for example, at least the cycle of the measurement window and an measurement window configuration timing offset that is based on the timing of the PCell may be included”; ¶42; Figs. 6A. 7A, 8A).

Claims 3, 27, Harada and Noh discloses wherein the first DRS comprises an indication of an availability of one or more candidate cells (secondary cells) operating in the second frequency band (Harada; operating in unlicensed band)(a list of small cell identifiers (IDs) operating in unlicensed band; “Note ).

Claim 4, Harada and Noh discloses determining a location of the UE based at least in part on a reference signal received via the first radio, wherein the monitoring for the second DRS is based at least in part on the determined location (Harada; “For example, the PSS and the SSS included in the DRS are used in an early stage of cell search. To be more specific, the PSS is used to establish symbol timing synchronization and to detect the cell's local identifier. Also, ).

Claim 5, Harada and Noh discloses receiving, via the first radio (Harada; UE first radio; Fig. 12), a first DRS associated with the first cell (Harada; macro cell; Fig. 9, el. C1) within the DRS measurement timing window, wherein the first DRS includes an indication of a reference subframe of the DRS measurement timing window (Harada; indication of a reference subframe; “The DRS can be constituted by a combination of synchronization signals (PSS (Primary Synchronization Signal)/SSS (Secondary Synchronization Signal)) and the CRS (Cell-specific Reference Signal) of existing systems (for example, LTE Rel-11), a combination of synchronization signals (PSS/SSS), the CRS and the CSI-RS (Channel State Information Reference Signal) of existing systems, and so on. For example, the DRS shown in FIG. 2 includes a PSS/SSS/CRS in the first subframe, a CRS/CSI-RS in the second subframe, and CRSs in the third to the fifth subframe. Note that the DRS is not limited to these structures, and may contain new reference signals (including ones that modify conventional reference signals)”; ¶37; ¶40).

Claim 6, Harada and Noh discloses wherein the DRS timing offset for the second cell is determined based on a reference subframe of the DRS Meanwhile, it is worth considering that DRSs are also transmitted aperiodically in a secondary cell, as shown in FIG. 3B. In this case, a DRS is transmitted only when there is a channel that is in idle status, so that no DRS is dropped. When DRSs are aperiodic (aperiodic/opportunistic DRSs), modified DMTC may be used, and a measurement window that is longer than the actual period DRSs are transmitted is configured in a user terminal with modified DMTC. In modified DMTC, for example, at least the cycle of the measurement window and an measurement window configuration timing offset that is based on the timing of the PCell may be included”; ¶42; Figs. 6A. 7A, 8A).

Claim 7, Harada and Noh discloses identifying a second DRS timing offset for a third cell (Harada; small cells, micro cells; Fig. 9, 12a-12c) operating in the second frequency band (Harada; unlicensed band; ¶4) (Harada; third cell (small cell) operating on unlicensed frequency band; “The radio communication system 1 includes a radio base station 11 that forms a macro cell C1, and radio base stations 12a to 12c that form small cells C2, which are placed within the macro cell C1 and which are narrower than the macro cell C1. Also, user terminals 20 are placed in the macro cell C1 and in each small cell C2. For example, a mode may be possible in which the licensed carrier of the macro cell c1 is used as the primary cell, and the unlicensed carriers of the small cells c2 are used ); and
monitoring, via the second radio, for a third DRS associated with the third cell (Harada; third cell/small cells, micro cells; Fig. 9, 12a-12c) based at least in part on the DRS measurement timing window for the first cell (Harada; macro cell; Fig. 9, el. C1) and the second DRS timing offset for the third cell (Harada; ¶40; “Meanwhile, it is worth considering that DRSs are also transmitted aperiodically in a secondary cell, as shown in FIG. 3B. In this case, a DRS is transmitted only when there is a channel that is in idle status, so that no DRS is dropped. When DRSs are aperiodic (aperiodic/opportunistic DRSs), modified DMTC may be used, and a measurement window that is longer than the actual period DRSs are transmitted is configured in a user terminal with modified DMTC. In modified DMTC, for example, at least the cycle of the measurement window and an measurement window configuration timing offset that is based on the timing of the PCell may be included”; ¶42; Figs. 6A. 7A, 8A).

Claim  8, Harada and Noh discloses wherein the third cell (Harada; third cell/small cells, micro cells; Fig. 9, 12a-12c) and the second cell (Harada; secondcell/small cells, micro cells; Fig. 9, 12a-12c) operate in the second frequency band (Harada; unlicensed band; ¶4; Fig. 9) (“Between the user terminals 20 and the radio base station 11, communication is ).

Claim 9, Harada and Noh discloses wherein the second cell (Harada; second cell/small cells, micro cells; Fig. 9, 12a-12c) operates over a first channel of the second frequency band (Harada; operating in the first channel of the unlicensed band by any of the small cells; ¶4) and the third cell (third cell/small cells, micro cells; Fig. 9, 12a-12c) operates over a second channel of the second frequency band (Harada; operating in the second channel of the unlicensed band by any of the small cells; ¶4) (Harada; small cells operating in different channel of unlicensed band and using listen before talk (LBT) function in unlicensed band; ¶6; “When a transmission point (for example, a radio base station) in an LTE system in which LBT is used detects no signals from other systems (for example, Wi-Fi) and/or other LAA transmission ).

Claim 10, Harada and Noh discloses wherein the second cell (Harada; second cell/small cells, micro cells; Fig. 9, 12a-12c) and the third cell (Harada; third cell/small cells, micro cells; Fig. 9, 12a-12c) are associated with a same base station (Harada; base stations 12a-12c providing sectors establishing cells c2 similar to cells c2 shown in Fig. 9).

Claim 11, Harada and Noh discloses wherein the second cell (Harada; second cell/small cells, micro cells; Fig. 9, 12a-12c) is associated with a base station and the third cell (Harada; third cell/small cells, micro cells; Fig. 9, 12a-12c) is associated with a different base station (Harada; base stations 12a-12c separated and different location as cells c2 shown in Fig. 9).

Claim 12, Harada and Noh discloses wherein the first cell (Harada; macro cell; Fig. 9, el. C1) and the second cell (Harada; second cell/small cells, micro 

Claims 13, 23, Harada and Noh discloses wherein the first cell (Harada; macro cell; Fig. 9, el. C1) is associated with a first base station (Harada; macro base station; Fig. 9, el. 11) and the second cell (Harada; second cell/small cells, micro cells; Fig. 9, 12a-12c) is associated with a different base station (Harada; micro base station; Fig. 9, els. 12a-12c) (“The radio communication system 1 includes a radio base station 11 that forms a macro cell C1, and radio base stations 12a to 12c that form small cells C2, which are placed within the macro cell C1 and which are narrower than the macro cell C1. Also, user terminals 20 are placed in the macro cell C1 and in each small cell C2. For example, a mode may be possible in which the licensed carrier of the macro cell c1 is used as the primary cell, and the unlicensed carriers of the small cells c2 are used as secondary cells. Also, a mode may be possible in which a given mall cell's licensed carrier is used as the primary cell, and the rest of the small cells' unlicensed carriers are used as secondary cells”; ¶79).

Claim 14, Harada and Noh discloses activating the second radio (Harada; UE second radio; Fig. 12), based on the configuration for the DRS measurement In this way, since both periodic DRSs and aperiodic DRSs lead to damaging the accuracy of DRS measurements by user terminals and increasing the load of the measurement process, it is necessary to let user terminals know the timings of DRS measurements. In this case, in addition to DMTC that indicates periodic DRS measurement timings, a method of letting user terminal know the ON/OFF status of secondary cells (unlicensed carriers) may be possible. As for the method of reporting the ON/OFF status of secondary cells, it is possible to send reports to user terminals by using the primary cell’s L1 signaling (DCI: Downlink Control Information), or allow user terminals to execute blind detection”; ¶44), wherein the second radio is associated with communication via the second frequency band (unlicensed band; ¶4).

Claim 15, Harada and Noh discloses wherein the second cell (Harada; second cell/small cells, micro cells; Fig. 9, 12a-12c) is identified from a list of candidate cells, the list of candidate cells received via the first radio (Harada; UE first radio; Fig. 12)( Harada; a list of small cell identifiers (IDs) operating in unlicensed band; “Note that, with the first to the third radio communication method, assist information for DRS measurements is reported in addition to the above-described LBT results, DRS measurement timings and so on. The assist information includes information that is required in DRS detection, and may include, for example, the state of synchronization between small cells and .

Claims 16, 24, Harada and Noh discloses wherein the second DRS comprises a beam identifier, a cell identifier corresponding to the second cell (Harada; small cells, micro cells; Fig. 9, el. C2), or both (Harada; ¶39; a list of small cell identifiers (IDs) operating in unlicensed band; “Note that, with the first to the third radio communication method, assist information for DRS measurements is reported in addition to the above-described LBT results, DRS measurement timings and so on. The assist information includes information that is required in DRS detection, and may include, for example, the state of synchronization between small cells and macro cells, a list of small cell identifiers (IDs), the transmission frequency, the transmission timing (for example, the DRS measurement period, the DRS cycle, etc.), the transmission power, the number of antenna ).

Claim 17, Harada and Noh discloses reporting the cell identifier to a base station (Fig. 9, el. 11) associated with the first cell (Harada; macro cell; Fig. 9, C1); and associating with the second cell based at least in part on the beam identifier (Harada; “For example, the PSS and the SSS included in the DRS are used in an early stage of cell search. To be more specific, the PSS is used to establish symbol timing synchronization and to detect the cell's local identifier. Also, the SSS is used to establish radio frame synchronization and to detect the cell's group identifier. Also, from the PSS and the SSS, it becomes possible to acquire the physical cell ID (PCID: Physical Cell Identifier) of the cell”; ¶39).

Claim 18, Harada and Noh discloses wherein the first frequency band is associated with a first path loss and the second frequency band is associated with a second path loss greater than the first path loss (Harada; high frequency band used in communication on small/micro cells having higher path loss than Between the user terminals 20 and the radio base station 11, communication is carried out using a carrier of a relatively low frequency band (for example, 2 GHz) and a narrow bandwidth (referred to as, for example, an "existing carrier," a "legacy carrier" and so on). Meanwhile, between the user terminals 20 and the radio base stations 12, a carrier of a relatively high frequency band (for example, 3.5 GHz, 5 GHz and so on) and a wide bandwidth may be used, or the same carrier as that used in the radio base station 11 may be used. Note that the frequency bands for use in each radio base station are by no means limited to these. Between the radio base station 11 and the radio base stations 12 (or between two radio base stations 12), wire connection (optical fiber, the X2 interface, etc.) or wireless connection may be established”; ¶81).

Claim 19, Harada discloses a method for wireless communication (Fig. 9), comprising:
identifying a configuration for a discovery reference signal (DRS) measurement timing window for a first cell for a first cell (macro cell/licensed band; Fig. 9, el. C1; “The user terminals 20 can connect with both the radio base station 11 and the radio base stations 12. The user terminals 20 may use the macro cell C1 and the small cells C2, which use different frequencies, at the same time, by means of CA or DC. For example, it is possible to transmit assist information (for example, the DL signal configuration) related to a radio ) associated with a first frequency band (a first frequency band/licensed bands; ¶3) (licensed band DSR transmission constituting of the PSS, SSS, CRS on the primary cell (Pcell) synchronization signal; ¶39; ¶40; a configuration for a discovery reference signal (DRS) measurement timing window, DMTC (DRS Measurement Timing Configuration); “Meanwhile, it is worth considering that DRSs are also transmitted aperiodically in a secondary cell, as shown in FIG. 3B. In this case, a DRS is transmitted only when there is a channel that is in idle status, so that no DRS is dropped. When DRSs are aperiodic (aperiodic/opportunistic DRSs), modified DMTC may be used, and a measurement window that is longer than the actual period DRSs are transmitted is configured in a user terminal with modified DMTC. In modified DMTC, for example, at least the cycle of the measurement window and an measurement window configuration timing offset that is based on the timing of the PCell may be included”; ¶42; Figs. 6A. 7A, 8A);
identifying a DRS timing offset for a second cell (small cells/unlicensed band, micro cells; Fig. 9, el. C2) associated with a second frequency band (a second frequency band/unlicensed bands; ¶4), the second frequency band Between the user terminals 20 and the radio base station 11, communication is carried out using a carrier of a relatively low frequency band (for example, 2 GHz) and a narrow bandwidth (referred to as, for example, an "existing carrier," a "legacy carrier" and so on). Meanwhile, between the user terminals 20 and the radio base stations 12, a carrier of a relatively high frequency band (for example, 3.5 GHz, 5 GHz and so on) and a wide bandwidth may be used, or the same carrier as that used in the radio base station 11 may be used. Note that the frequency bands for use in each radio base station are by no means limited to these. Between the radio base station 11 and the radio base stations 12 (or between two radio base stations 12), wire connection (optical fiber, the X2 interface, etc.) or wireless connection may be established”; ¶81) (identifying a DRS timing offset for a second cell (small cells) on unlicensed band with higher frequencies than licensed band of macro cell lower frequencies; “Meanwhile, it is worth considering that DRSs are also transmitted aperiodically in a secondary cell, as shown in FIG. 3B. In this case, a DRS is transmitted only when there is a channel that is in idle status, so that no DRS is dropped. When DRSs are aperiodic (aperiodic/opportunistic DRSs), modified DMTC may be used, and a measurement window that is longer than the actual period DRSs are transmitted is configured in a user terminal with modified DMTC. ¶42; Figs. 6A. 7A, 8A); and 
transmitting a second DRS associated with the second cell (small cells, micro cells; Fig. 9, el. C2) based at least in part on the DRS measurement timing window for the first cell (macro cell; Fig. 9, el. C1) and the DRS timing offset for the second cell (“Meanwhile, it is worth considering that DRSs are also transmitted aperiodically in a secondary cell, as shown in FIG. 3B. In this case, a DRS is transmitted only when there is a channel that is in idle status, so that no DRS is dropped. When DRSs are aperiodic (aperiodic/opportunistic DRSs), modified DMTC may be used, and a measurement window that is longer than the actual period DRSs are transmitted is configured in a user terminal with modified DMTC. In modified DMTC, for example, at least the cycle of the measurement window and an measurement window configuration timing offset that is based on the timing of the PCell may be included”; ¶42; Figs. 6A. 7A, 8A).
Harada does not explicitly disclose identifying a configuration for a discovery reference signal (DRS) measurement timing window for macro cell. However Harada in ¶39 regarding transmission of DRS constituting Pcell PSS primary synchronization signal, disclose “For example, the PSS and the SSS included in the DRS are used in an early stage of cell search. To be more specific, the PSS is used to establish symbol timing synchronization and to detect the cell's local identifier. Also, 
Furthermore Harada in ¶40 disclose “Now, since LBT is mandatory in LAA secondary cells (unlicensed carriers), DRS transmission also needs to follow the results of LBT (LBT-idle/busy). As shown in FIG. 3A, when, in a secondary cell, DRSs are transmitted periodically, a DRS is transmitted if a channel is in idle status, and a DRS is dropped if a channel is in busy status. When DRSs are periodic (periodic DRSs), DMTC (DRS Measurement Timing Configuration) to indicate the periodic DRS measurement timings is reported from the network (radio base station) end to a user terminal through higher layer signaling (RRC signaling). In the DMTC, at least the DRS cycle and a DRS measurement timing offset that is based on the timing of the PCell are included”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to identify a configuration 
Furthermore, Noh in ¶74-¶79 in regard to LTE Rel-12 DRS licensed band, (macro cell), discloses “Hereinafter, DRS transmission in a licensed band will be described with reference to FIGS. 8 to 11. FIG. 8 illustrates DRS transmission, and FIGS. 9 to 11 illustrate a structure of a reference signal used in DRS. For convenience, DRS in the licensed band is referred to as Rel-12 DRS. DRS supports small cell on/off, and a SCell that is not active for any user equipment may be turned off except for DRS periodic transmission. Also, based on the DRS, a user equipment may obtain cell identification information, measure Radio Resource Management (RRM), and obtain downlink synchronization. Referring to FIG. 8, a Discovery Measurement Timing Configuration (DMTC) indicates a time window in which a user equipment expects to receive DRS. The DMTC is fixed at 6 ms. The DMTC period is the transmission period of the DMTC, and may be 40 ms, 80 ms, or 160 ms. The position of the DMTC is specified by the DMTC transmission period and the DMTC offset (in units of subframes), and these information are transmitted to the user equipment through higher layer signaling (e.g., RRC signaling). DRS transmissions occur at the DRS occasion within the DMTC. The DRS occasion has a transmission period of 40 ms, 80 ms or 160 ms, and the user equipment may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to identifying a configuration for a discovery reference signal (DRS) measurement timing window for macro cell (licensed band) taught by Noh and Harada in order to determine the timing to measure a DRS (Discovery Reference Signal) that is transmitted in the licensed band and unlicensed band and to optimize the RRM measurements (Harada; abstract; Noh; ¶74). 

Claims 21, 39, analyzed with respect to claim 3.

Claim 22, Harada and Noh discloses determining an availability of a first frequency channel of the first frequency band (Harada; licensed band; ¶4) based at least in part on a first channel access procedure (Harada; “Referring to the example shown in FIG. 1A, carrier aggregation (CA) is applied to the licensed carriers (licensed bands) of the macro cell and/or a small cell and the unlicensed carriers (unlicensed bands) of small cells. CA is a technique to bundle a plurality of frequency blocks (also referred to as "component carriers" (CCs), "carriers," "cells," etc.) into a wide band. Each CC has, for example, a maximum 20 MHz bandwidth, so that, when maximum five CCs are bundled, a wide band of maximum 100 MHz is provided. In CA, a single radio base station's scheduler controls the ); and
transmitting the first DRS based at least in part on the first channel access procedure (Harada; “For example, the PSS and the SSS included in the DRS are used in an early stage of cell search. To be more specific, the PSS is used to establish symbol timing synchronization and to detect the cell's local identifier. Also, the SSS is used to establish radio frame synchronization and to detect the cell's group identifier. Also, from the PSS and the SSS, it becomes possible to acquire the physical cell ID (PCID: Physical Cell Identifier) of the cell. Note that when DRS-based measurements are configured in a user terminal, it is possible to assume that the DRS measurement period is configured at the same time, and that the PSS/SSS/CRS are included in the DRS measurement period. Also, it is equally possible to assume that each cell's DRS includes the PSS/SSS, one symbol each, in the DRS measurement period. Furthermore, it is also possible to assume that the CRS is transmitted in all DL subframes in the DRS measurement period”; ¶39).

Claim 25, limitation of claim 25 analyzed with respect to claim 1, the further limitation of claim 25 disclosed by Harada, an apparatus for wireless communication (user terminal; Figs. 9, 12) comprising a processor (control section; Fig. 13, el. 401; CPU; ¶120), memory (memory of user terminal; Figs. 9, 12) in electronic communication with the processor and instructions stored in the 

Claim  28, limitation of claim 28 analyzed with respect to claim 19, the further limitation of claim 28 disclosed by Harada, an apparatus for wireless communication (radio base station; Figs. 9, 10, el. 10) comprising a processor (processor of BS; Figs. 9, 10, el. 10), memory (memory of BS; Figs. 9, 10, el. 10) in electronic communication with the processor and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus (¶120-¶121).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOUROUSH MOHEBBI/Primary Examiner, Art Unit 2471                                                                                                                                                                                                                                                                                                                                                                                                          4/01/2021